Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 11-21, drawn to a system for measuring an amount of a fluid medium, classified in A61J1/10.
II. Claims 24-25, drawn to a method of determining a volume of a fluid in a container having a first wall and a second wall adjacent the first wall, classified in G01F23/263.
III. Claims 26-30, drawn to a method of calculating a volume of a fluid received in a container having a first wall and a second wall adjacent the first wall, classified in G01F23/26.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, which include a capacitor and does not require to have i.e. plurality of sensors (first and second sensors), a power injector, or a delivery catheter. 

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, which . 

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope. Invention II includes wherein receiving the fluid in the container changes a separation distance between the first wall of the container and the second wall of the container, which is not found in invention III. Invention III includes processing the first signal and the second signal to calculate the volume of the fluid received in the container, which is not found in invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

This application further contains claims directed to the following patentably distinct species:
There are 2 main species:
1. Sensing devices utilized on collection containers (figs.9A-9D, and 10A-10B).
2. Collection containers (figs. 11A-11C, and 12A-12B).

There are 5 sub-species associated with first main specie: 
1. FIG. 9A depicts a rectangular element 702 a. 
2. FIG. 9B depicts an irregularly-shaped element 702 b.
3. FIG. 9C depicts a crisscrossing electrolytic element 702 c. 
702 d of FIG. 9D are generally rectangular, and have multiple terminal sets (e.g., a-b, c-d). 
5. FIGS. 10A and 10B depict front and exploded perspective views of an alternative example of a sensing device 800 utilized on a collection container 802 that in this case is in the form of a flexible bag.

There are 4 sub-species associated with second main specie: 
1. FIG. 11A depicts a collection container similar to that depicted in FIGS. 10A-10C.
2. FIG. 11B depicts one such modified collection to container 902 a. Container 902 b may include an “exoskeleton”, or other support structure 906 b, which may maintain the shape of the collection container 902 b, and may help ensure equal, and reliable, expansion of the container 902 b.
3. FIG. 11C: the collection container 902 c may be shaped so as to improve filling consistency, and reduce random bulges 906 a while filling.
4. FIGS. 12A-12B depict alternative examples of collection containers 1000 a (front side), 1000 b (back side). The collection containers 1000 a, 1000 b may include expansion control features 1002 in the form of interior bridges between the front and rear walls of the containers 1000 a, 1000 b (as opposed to the portions at the edges, or areas that might be reinforced between the front and rear walls that defining containers 1000 a, 1000 b).

If applicant elects invention I, applicant then needs to elect a single/one sub-specie associated with each of the main specie.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
Inventions I and II are related as product and process of use, wherein these distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861